UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 95-1114



ANTHONY M. AMATO; A. MICHAEL SCOTT, SR.,

                                           Plaintiffs - Appellants,

          versus

CITY OF RICHMOND; W. R. SHUMAN, Detective,
Individually and as a police officer for the
City of Richmond; ROBERT HOSICK, Detective
Sgt., Individually and as a police officer for
the City of Richmond; TERESA P. GOOCH, Cap-
tain, Individually and as a police officer for
the City of Richmond; LAUREL MILLER, Major,
Individually and as a police officer for the
City of Richmond; PHILIP MANGANO, Detective
Sgt., Individually and as a police officer for
the City of Richmond, MARTY M. TAPSCOTT,
Chief, Individually and as Police Chief for
the City of Richmond,

                                            Defendants - Appellees,

          versus


UNITED STATES OF AMERICA,
                                                 Party in Interest.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-94-193)


Argued:   January 31, 1996                  Decided:   March 5, 1996
Before WIDENER, LUTTIG, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.


ARGUED: Ronald J. Bacigal, Youth Advocacy Clinic, T. C. Williams
School of Law, UNIVERSITY OF RICHMOND, Richmond, Virginia, for
Appellants.    Scott Charles Oostdyk, MCGUIRE, WOODS, BATTLE &
BOOTHE, Richmond, Virginia, for Appellees. ON BRIEF: Michael J.
Kelly, Richmond, Virginia, for Appellants. Kenneth D. Crowder,
MCGUIRE, WOODS, BATTLE & BOOTHE, Richmond, Virginia; William Joe
Hoppe, Senior Assistant City Attorney, Richmond, Virginia; Michael
HuYoung, Richmond, Virginia; Jane Chittom, SHUFORD, RUBIN & GIBNEY,
Richmond, Virginia, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellants, Anthony M. Amato and A. Michael Scott, Sr., appeal

from the district court's grant of summary judgment in favor of the

defendants on appellants' complaints alleging violations of 42

U.S.C. § 1983 and of various state laws. We have reviewed the dis-

trict court's opinion, the record, the briefs, and the contentions
advanced by both parties at oral argument and find no reversible

error.   Accordingly, we affirm the decision of the district court

on the reasoning of that court.   Amato v. City of Richmond, 875 F.
Supp. 1124 (E.D.Va. 1994).




                                                          AFFIRMED




                                  3